Title: To Thomas Jefferson from C. W. F. Dumas, 7 June 1787
From: Dumas, Charles William Frederick
To: Jefferson, Thomas


The Hague, 7 June 1787. Encloses the dispatch relating to Sweden mentioned in his last; has nothing to add that TJ will not find in it. “L’apostume ici n’est pas crevé encore. Leurs Hautes Puissances ou plutôt celui dont elles sont les Marionettes et les pantins, témoignent un grand appétit d’être les Despotes de l’armée de la République, et de chaque Province. On met bon ordre à cela dans celle-ci au moins.”
